UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:09-CR-571-T-17
JAVIER ENRIQUE CASTILLO-ROMERO

ORDER

This cause is before the Court on:

Dkt. 354 Motion for Documents

Defendant Javier Enrique Castillo-Romero, pro se, requests a copy of the docket

sheet, the Judgment, the Plea Agreement, and the Sentencing Transcript.

After entering into a Plea Agreement, Defendant Castillo-Romero was
sentenced on June 1, 2010. (Dki. 163). Defendant Castillo-Romero did not appeal
the Judgment (Dkt. 176), nor are there any pending Section 2255 petitions or habeas
petitions. If Defendant Castillo-Romero is requesting the above documents be provided
without cost, the Court denies Defendant’s Motion without prejudice. See Walker v. United
States, 424 F.2d 278, 279 (5" Cir. 1970); United States v. Horvath, 157 F.3d 131, 132 (2d Cir.
1998); United States v. Losing, 601 F.2d 351, 352 (8" Cir. 1979). Defendant Castillo-Romero
may contact the Clerk’s Office if Defendant Castillo-Romero wants to make arrangements for

payment for the requested documents. Accordingly, it is

ORDERED that pro se Defendant Javier Enrique Castillo-Romero’s

Motion for Documents (Dkt. 354) is denied without prejudice.
DONE and ORDERED in Chambers in Tampa, Florida on this /&
day of November, 2019.

 

 

Copies to:
All parties and counsel of record
Pro Se Defendant:

Javier Enrique Castillo-Romero
51419-018

D. Ray James Correctional Facility
P.O. Box 2000

Folkston, GA 31537
